Citation Nr: 9927545	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  93-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
warrant re-opening a claim of entitlement to service 
connection for degenerative joint disease, to include left 
hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had over 22 years of active duty service and 
retired in April 1977.  This matter was initially before the 
Board of Veterans' Appeals (Board) from a decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  By means of a September 1998 
decision, the Board denied reopening of a claim of 
entitlement to service connection for degenerative joint 
disease, to include left hip disability.  The case was 
appealed to the United States Court of Appeals for Veterans 
Claims (previously known as the United Stated Court of 
Veterans Appeals (hereinafter, the Court).  

By means of a motion for remand, dated in January 1999, the 
Secretary of VA requested that the Board's September 1998 
decision be vacated and remanded for further action.  The 
Board notes that this motion erroneously characterized the 
issue as involving reopening of a claim for service 
connection for a left knee disorder.  However, the conclusion 
of the motion requests that the September 1998 Board decision 
be vacated and remanded to the Board, and the Court's order, 
dated in March 1999, simply grants the motion, without 
specifying the issue.  As it is the Board's prior decision 
that was vacated and remanded, the issue addressed by the 
Board is as stated on the title page.


FINDINGS OF FACT

1.  Service connection for degenerative joint disease, status 
post total left hip replacement, was denied by means of a 
February 1989 rating decision.  That decision is final.

2.  Additional evidence submitted after the February 1989 
rating decision, is so significant that it must be considered 
in order to fairly decide the merits of the claim. 

3.  The appellant's claim for service connection for 
degenerative joint disease, to include left hip disability, 
is plausible.


CONCLUSIONS OF LAW

1.  The RO's February 1989 decision to deny service 
connection for degenerative joint disease, status post total 
left hip replacement, is a final determination.  Evidence 
received subsequent to that decision is new and material.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).

2.  The appellant's claim for service connection for 
degenerative joint disease, to include left hip replacement, 
is well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for degenerative joint disease 
(arthritis), status post total left hip replacement, was last 
denied by means of a rating decision dated in February 1989.  
The evidence of record at that time included the appellant's 
service medical records as well as post-service VA and 
military medical records.

Service medical records indicate that in March 1958, the 
appellant was seen for a sudden onset weakness in the 
extensor muscles in the left thigh.  In September 1958, he 
was seen for left leg weakness with pain and cramps in the 
lower leg.  In July 1964, he reported complaints of right arm 
and left leg pain (knee and hip).  The diagnosis was probable 
arthritis or rheumatic involvement of knee and hip.  His 
separation examination, dated in March 1977, did not note any 
left leg disorder or any arthritis.  Examination of the lower 
extremities was noted to be normal.  

VA medical evidence of record before the RO in 1989 included 
report of a VA examination, dated in May 1977, which 
indicates that the appellant  reported complaints of left 
knee pain.  The knee was not unstable, sore, or swollen.  It 
had never been injured.  There was a question of arthritis 
"maybe later in life."  A VA treatment record dated in 
December 1987 noted a diagnosis of degenerative joint disease 
of the left hip.  A treatment record dated in August 1988 
notes that he had had a left hip replacement 2 months ago.

Post-service military medical records before the RO in 1989 
included treatment records dated in May 1985, which indicate 
that the appellant reported that there was a long history of 
hip pain beginning in childhood.   He was not bothered by his 
hip during his 22 years of active duty service.  X-rays 
showed what appeared to be avascular necrosis and collapse of 
a rather severe stage IV injury with involvement 
concomitantly of the acetabulum with post-traumatic 
arthrosis.  

Evidence of record submitted subsequent to the RO's 1989 
decision includes medical records dating from 1985 to the 
present, which indicate treatment for, among others, the 
appellant's arthritis.  The Board notes that medical records 
dated in 1988 indicate that he "was admitted to West Florida 
Hospital because of severe increasing pain in the left hip 
with known degenerative arthritic change probably as a result 
of Legg-Perthes disease and avascular necrosis that occurred 
in the left hip at the time of an injury to the hip as a 
child."  His diagnosis at that time was severe degenerative 
arthritis of the left hip with loss of joint space, probably 
secondary to old Legg-Perthes disease, and early degenerative 
arthritis of the right hip.  He underwent a total left hip 
arthroplasty during his hospitalization in 1988.  Medical 
records dated in 1988 also indicate that he was diagnosed 
with degenerative arthritic changes of the interphalangeal 
joints of the toes.  The record indicates that he has 
continued to receive treatment for his degenerative joint 
disease.    

Report of a VA joints examination, dated in July 1996, 
indicates that the appellant was diagnosed with status post 
total left hip replacement, and that it was noted that 
"medical records indicate[d that] severe degenerative 
arthritis of left hip [was] probably secondary to old Perthes 
disease."  It was also noted that he had knee pain.  The 
examiner commented that from the history, as well as a review 
of the records, it appeared that the appellant had Perthes 
disease of the left hip as a child, and that this condition 
slowly but progressively worsened over the years until 
eventually severe degenerative disease of the left hip 
developed.  He (examiner) stated that "[a]s to whether this 
arthritis was related to service by way of incurrence or 
aggravation, almost certainly this was a slow but relentless 
progression over the years to the degenerative changes of the 
left hip due to the old Perthes disease."  The examiner also 
stated that the Perthes disease certainly did not cause him 
(appellant) to have generalized arthritis over his entire 
body.

The Board notes that the appellant has requested that VA 
obtain medical records from Dr. Williams (a VA doctor) and 
Dr. Lucey for examination/treatment rendered in 1977, in 
support of his claim.  A review of the records indicates that 
the examination conducted by the VA doctor (Dr. Williams) in 
1977 is of record.  Also, the evidence of record indicates 
that the appellant did receive treatment from a Dr. Lucey in 
1977.  However, Dr. Lucey's office has indicated that no 
records of treatment were found.

The appellant submitted a statement from a Mr. M.B., dated in 
March 1992, in which he indicates that he (M.B.) sold the 
appellant's home in 1973 and has become good friend with the 
appellant over the years.  He indicates that the appellant 
was trustworthy and honest and that he (appellant) had a limp 
when walking from the very first time that they met.  

New and Material Evidence.

As a general rule, once a claim has been disallowed, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  However, if a claimant can 
thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

The Court has outlined a three-step process for the reopening 
of claims.  See Elkins v. West, No. 97-1534 (U.S. Vet.App. 
Feb. 17, 1999)(en banc); Winters v. West, No. 97-2180 (U.S. 
Vet.App. Feb. 17, 1999)(en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, at 4.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Evidence is presumed credible for the purpose of 
reopening unless it is inherently false or untrue.  Duran v. 
Brown, 7 Vet.App. 216, 220 (1994); Justus v. Principi, 3 
Vet.App. 510, 513 (1992).  If it is determined that new and 
material evidence has not been submitted, then the Board's 
analysis must end and the claim must be denied.  Butler v. 
Brown, 9 Vet.App. 167, 171 (1996).

If new and material evidence has been presented, immediately 
upon reopening, it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well-grounded.  Winters, at 4.  For purposes of a 
well-groundedness analysis, the credibility of the evidence 
is presumed.  Robinette v. Brown, 8 Vet.App. 69, 75-76 
(1995).  If a well-grounded claim has been submitted, then 
the claim must be evaluated on the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, at 4; see also Epps 
v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  

Having considered the evidence of record, the Board finds 
that new and material evidence has been submitted.  The Board 
notes, in particular, that the newly submitted evidence 
includes medical records which provide information as to the 
cause of the appellant's degenerative joint disease of the 
left hip, and indicate that the left hip disability, which 
had its onset in childhood, was a progressive disease.  The 
Board finds that this is considered new evidence since it was 
not previously before the Board and since it is neither 
cumulative nor redundant.  Further, the Board finds that this 
information bears directly and substantially upon the matter 
under consideration in that it suggests that a disease 
process was present prior to service and that it progressed 
during service.  Therefore, the Board finds that the claim 
must be reopened.  

Well-Grounded Claim.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

The Board finds that this claim is well-grounded.  The 
medical evidence indicates that the appellant had a 
preexisting disease of the left hip prior to entry into 
service, that he had complaints of, and received treatment 
for, his left hip problems in service, and that he currently 
suffers from a left hip disability which is linked to his 
preexisting hip disease.  The medical evidence also indicates 
that the pre- existing disorder progressed during service, 
but, to this point, the matter of whether or not such 
increase in severity in service was beyond the natural 
progress has not been addressed.  In any event, the Board 
finds that this evidence is sufficient to well-ground his 
claim.  The Board cannot proceed with further analysis on the 
merits of this claim as the RO has not yet adjudicated the 
claim on the merits; therefore, the claim will be remanded 
for further action by the RO.


ORDER

New and material evidence has been received to reopen a claim 
for service connection for degenerative joint disease, to 
include left hip replacement.


REMAND

As mentioned above, the RO has not addressed the merits of 
the appellant's claim for service connection for a left hip 
disability.  Accordingly, this claim is REMANDED for the 
following action:

1.  The appellant should be scheduled 
with a VA orthopedic examination.  The 
examiner should provide a diagnosis of 
the appellant's current left hip 
condition.  The examiner should then 
answer the following questions: (1) 
whether the currently diagnosed left hip 
condition pre-existed service; (2) if so, 
is at least as likely as not that such 
left hip condition increased in severity 
during active service; and if so, (3) 
whether it is at least as likely as not 
that such increase in disability was due 
to, or was beyond, the natural progress 
of the disease?  

If the examiner determines that the left 
hip condition did not preexist service, 
he/she should provide a thorough and 
complete rationale for that opinion.  The 
examiner should then indicate whether it 
is at least as likely as not that the 
appellant's current left hip disorder had 
its onset in service.  

All necessary diagnostic tests should be 
performed.  The examiner must be provided 
with and review the claims file prior to 
accomplishing the examination report.  

2.  Once the above has been accomplished, 
the RO should review the evidence to 
determine whether further development is 
necessary.  If so, all such additional 
development must be accomplished.

3.  Once all necessary development is 
completed, the RO should adjudicate the 
claim of entitlement to service 
connection for degenerative joint 
disease, to include left hip disability.  

If the benefits sought remain denied, following the usual 
appellate procedures, the claim should be returned to the 
Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

